—In an action to recover damages for the alleged disclosure of confidential communications, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), entered December 29, 1998, as granted those branches of the defendants’ separate motions which were for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiff seeks to recover damages for emotional distress allegedly caused by the defendants’ disclosure of certain information in violation of their ethical obligations as attorneys and under Code of Professional Responsibility DR 4-101 (22 NYCRR 1200.19). Even assuming that the defendants violated Code of Professional Responsibility DR 4-101 (22 NYCRR 1200.19) by disclosing client secrets (see, Code of Professional Responsibility DR 4-101 [A], [B] [22 NYCRR 1200.19 (a), (b)]), damages for emotional distress based on causes of action alleging the improper disclosure of information in violation of the Code of Professional Responsibility are not recoverable (see generally, Risman v Leader, 256 AD2d 1245). Consequently, the defendants are entitled to summary judgment dismissing the complaint.
Since the defendants withdrew their appeals from that portion of the court’s order which denied their motions to impose a sanction, their contention that they are entitled to the imposition of a sanction and an attorney’s fee for the plaintiff’s commencement and maintenance of a frivolous action is not properly before us.
The plaintiff’s remaining contentions are without merit. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.